Citation Nr: 0720925	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for vision loss in the 
left eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty between September 1955 and 
February 1976, totaling 18 years, 10 months and 3 days of 
active service.   

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  During the pendency of his appeal the 
veteran informed VA he had moved to the State of Texas and 
his claims folder was transferred to the Houston RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder indicates there are missing 
service records.  VA requested and received the veteran's 
service personnel records for the period from 1955 to 
February 1976.  There are no service medical records 
currently in the claims folder.  Although the RO requested 
the veteran's service medical records through official 
channels [in this case National Personnel Records Center 
(NPRC)], the Board notes that on his DD Form 214N, his 
records were routed to the Naval Reserve Personnel Center in 
New Orleans.  The Board is aware of the recent changes to the 
routing network and location of archives of military records 
and that the archive at New Orleans no longer exists.  
Nevertheless, the veteran served for over 18 years on active 
duty, and a thorough search of all possible sources where his 
service medical records were routed, archived or transferred 
should be conducted.  

The veteran contends that he lost 95 percent of the vision in 
his left eye in service.  He reported in his October 2002 
claim that he spent six months in the Portsmouth, Virginia 
Naval Hospital where surgery was performed.  His service 
personnel records include a Transfer Order to the Naval 
Hospital at Portsmouth, Virginia in September 1971.  The 
veteran also was noted to have an appointment with an 
ophthalmologist at the Naval Hospital in December 1971.  The 
veteran was to "return" to full duty in approximately three 
months.  Those facts are consistent with the veteran's 
testimony before the undersigned Veterans' Law Judge in March 
2007.  As there are no service medical records in the claims 
file there is no record of any treatment for a left eye 
disorder in service.  In addition, there has been no request 
for clinical records from the Portsmouth Naval Hospital.  VA 
has a duty to seek those records.  38 C.F.R. § 3.159 (2006).  

The veteran is also seeking service connection for 
asbestosis.  Both private and VA 
physicians agree the veteran has a history of exposure to 
asbestos.  A December 2000 letter from the veteran's private 
pulmonologist concludes the veteran has pulmonary asbestosis 
and severe chronic obstructive pulmonary disease (COPD).  
While October 2003 private medical records include a past 
medical history of asbestosis subsequent treatment records, 
X-ray reports and pulmonary function testing all resulted in 
diagnosis of COPD only.  A history of smoking one to two 
packs a day for 30 years is also consistently noted.  VA 
examinations in February 2003 and March 2005 both resulted in 
the following diagnosis:  Asbestos exposure with no evidence 
of asbestosis.  In March 2005 the VA examiner added that a 
computed tomography scan (CT) of the chest was ordered for a 
definitive diagnosis.  A handwritten note on the March 2005 
report indicates the CT scan was ordered and an appointment 
for April 15, 2005 was made.  There is no report of an April 
2005 CT scan of the chest in the record or any addendum 
reviewing a CT scan of the chest.  The claim must be remanded 
to clarify the diagnosis of asbestosis.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since February 2007 for 
asbestosis.  VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  In any event, 
this should include a specific request 
for a report of a CT scan of the chest 
performed in April 2005 at a VA facility 
in Houston.  

2.  VA should make another attempt to 
obtain the veteran's service medical 
records through official channels.  This 
should include requesting his service 
medical records from the successor of the 
Naval Reserve Personnel Center in New 
Orleans, and each archive through which 
they may have passed on the way to NPRC.  
Another request should be made to NPRC, 
noting the veteran served from 1955 to 
1976.  A specific request should be made 
for inpatient records of treatment of the 
veteran at the Naval Hospital in 
Portsmouth, Virginia between September 
1971 and November/December 1971.  A copy 
of the pertinent Transfers and Receipts 
Form and the Standard Transfer Order from 
the Naval Hospital in Portsmouth, 
Virginia may by useful in making the 
request.  

3.  The veteran should be afforded a VA 
pulmonary evaluation.  The purpose of the 
examination is to determine if the 
veteran has asbestosis.  The claims 
folder should be available to the 
examiner in conjunction with the 
examination.  The examiner should be 
informed that the veteran served in the 
Navy aboard ship from 1955 to 1976 and 
his duties included maintenance of 
automatic combustion control and being a 
fireman.  The examiner is asked to 
include a history of the veteran's 
exposure to asbestos in the report, and 
set out the criteria for diagnosis of 
asbestosis.  The physician is also asked, 
in the report, to distinguish between 
pathology which indicates exposure to 
asbestos and pathology indicative of 
asbestosis.  If a diagnosis of asbestosis 
is warranted, the examiner is asked to 
indicate whether it is at least as likely 
as not (50 percent probability) that the 
veteran's current pathology of the lungs 
supports diagnosis of asbestosis related 
to exposure to asbestos in service?  If 
the evidence of record is insufficient to 
provide a basis for a medical opinion the 
examiner should specifically indicate 
that in the report.  

4.  When the development ordered in 
paragraph two has been completed to the 
extent possible, the veteran should be 
afforded a VA eye evaluation.  The 
purpose of the examination is to 
determine if the veteran currently has 
any disorder of the left eye related to 
service.  The claims folder made should 
be available to the examiner in 
conjunction with the examination.  The 
physician is asked to review any 
available records of treatment for an eye 
disorder in service in 1971.  The 
physician is asked to diagnosis any 
current left eye disorder.  For each 
disorder of the left eye diagnosed the 
examiner is asked to indicate whether it 
is at least as likely as not (50 percent 
probability) that the veteran's left eye 
disorder is related to service.  If the 
evidence of record is insufficient to 
provide a basis for a medical opinion the 
examiner should specifically indicate 
that in the report.  

5.  Thereafter, the RO should review the 
evidence and enter its determination.  If 
any decision remains adverse, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

